                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-02706-AFM                                            Date: October 21, 2019
Title      Gregory Roger Trusch v. Andrew M. Saul



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                      N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

       Pursuant to the Order re Procedures in Social Security Appeal, Plaintiff’s
Memorandum in Support of Complaint was due on 35 days after service of the Answer and
Certified Administrative Record. (Order, ECF No. 9.) The docket sheet shows that the
Answer and Certified Administrative Record was served on September 3, 2019, and as late
as the date of this Order, plaintiff has not filed a Memorandum in Support of Plaintiff’s
Complaint. Plaintiff has failed to comply with the Court’s Order.

       Accordingly, IT IS ORDERED that within 20 days of the filing date of this
Order, plaintiff shall show cause in writing why this action should not be dismissed. If
plaintiff fails to file a written objection to dismissal of this action within the time
specified, it will be deemed to be consent to a dismissal as against Defendant. The filing
of Plaintiff’s Memorandum in Support of Complaint within 20 days shall discharge the order
to show cause and all other deadlines required by the Case Management Order will be
extended accordingly.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
